•J




                              fttfS
                     NO.
                                                         ORIGINAL

                            IN THE
              COURT OF CRIMINAL APPEALS
                           OF TEXAS


                        ThrA.
                        nAC*)
                                                      courtRoEFco^Ed   IN
                                                               R,MINAI-APPEALS

                                    a A^pellant/Petitic^^^ Qg^
                              VS.


                  THE STATE OF TEXAS,
                                  Appellee/Respondent




     APPELLANT'S PETITION FOR DISCRETIONARY REVIEW




                                             ,                  FILED IN
               In Appeal No. 05-R>^014 83^& COm °F CRIMINAL APPEALS
                           from the                            APR 24 2015
                       Court of Appeals
                 for the Fifth Judicial District            Ahfli »„   ,   _
                         ^Dallas,
                            „ Texas
                                  ~                         Abel Acosta, Clerk



                                          Appellant's Name and Address
                               LIST OF PARTIES

Appellant

Erick Eugene Ford

Attorneys for Appellant

Christian T. Souza
SBN: 00785414
4303 N. Central Expressway
Dallas, Texas 75205
(on appeal)

Deke Austin
Dallas, Texas
(at trial)

Prosecutors


Andrew Novak
Ryan Searcey
Assistant District Attorneys
(at trial)

Craig Watkins
(on appeal)

Dallas County District Attorney's Office
133 N. Riverfront Blvd.
Dallas, Texas 75219
                         TABLE OF CONTENTS


INDEX OF AUTHORITIES                                                       ...A


STATEMENT OF THE CASE                                                           7


ISSUES PRESENTED                               .                                8


STATEMENT OF FACTS                                                              8


SUMMARY OF ARGUMENT                                                         11


ARGUMENT                                                                    12


      Point of Error One                                                    12


    The evidence was insufficient to establish heroin quantity because
    there was no evidence to show that the weight of the capsules that
    contained the heroin did not exceed 0.2 grams.

       Point of Error Two                                                  12


    The evidence was insufficient to show that the trafficking weight of
    the heroin was at least four grams.

PRAYER                                                                      27


CERTIFICATE OF WORD COUNT                                                   28


CERTIFICATE OF SERVICE                                                      28
                             INDEX OF AUTHORITIES


                 CASES


Boone v. State,
       No. 02-13-00334-CR, 2014 Tex. App. LEXIS 2916
       (Tex.App.—Fort Worth March 13, 2014, no pet. his)
       (not designated for publication)                           19

Brooks v. State,
       323 S.W.3d 893 (Tex.Crim.App. 2010)                        17

Carterv. State,
       No. 05-96-00692-CR, 1998 Tex. App. LEXIS
       (Tex.App.—Dallas Feb. 3,2008)                              19

Clayton v. State,
      235 S.W.3d 772 (Tex.Crim.App. 2007)                   20-21,26

Gabriel v. State,
      842 S.W.2d 328 (Tex.App.—Dallas 1992),
       affd900S.W.2d721(Tex. Crim. App. 1995)                  22-25

Greenwade v. Florida,
       124 So. 3d 215 (Fla. 2013)                                  24

Guia v. State,
       220 S.W.3d 197 (Tex.App.—Dallas 2007 pet. ref d)        23-24

Hardy v. State,
       281 S.W.3d 414 (Tex.Crim.App. 2009)                        17

Ivie v. State,
       407 S.W.3d 305 (Tex.App.—Eastland 2013, pet. refd)         19

Jackson v. Virginia,
       443 U.S. 307 (1979)                                        17
May v. State,
      No. 05-93-00773-CR, 1994 Tex.App. LEXIS 3869
      (Tex.App.—Dallas 1994, no pet.)
      (not designated for publication)                             19

People v. Hill,
      524N.E.2d604(Ill. App. Ct. 1998)                            24

Ross v. State,
       528 So. 2d 1237 (Fla. Dist. Ct. App.),
       review denied, 537 So. 2d 569 (Fla. 1988)                   24

Santibanezv. State,
      686 S.E.2d 884, 301 Ga. App. 121 (2009)                     25

Sorrells v. State,
       343 S.W.3d 152 (Tex.Crim.App. 2011)              17, 20-21, 26

Thornton v. State,
     425 S.W.3d 289 (Tex.Crim.App. 2014)                   17-18,26

Thorpe v. State,
      831 S.W.2d 548 (Tex. App.—Austin 1992, no pet.)             22

Tibbs v. Florida,
      457 U.S. 31(1982)                                           17
Will. v. State,
       235 S.W.3d 742 (Tex.Crim.App. 2007)                 20-21,26
            STATUTES


Tex. Health & safety code §481.002(5)                                       18

Tex. Health & safety code §481.002(17)                                      20

Tex. Health & safety code §481.102                                    7, 15, 18

Tex. Health & safety code §481.112                             7, 15, 18,24,26

Tex. Penal Code § 12.32                                               7, 15,18

Tex. Penal Code § 12.42                                               7, 15, 18

      SECONDARY


Drug Enforcement Administration Drug Fact Sheet, Heroin, at
http://www.justice.gov/dea/druginfo/drug_data_sheets/Heroin.pdf.            13

Black Tar Heroin, from Wikipedia,
http://en.wikipedia.org/wiki/Black_tar_heroin (last visited June 11, 2014).. 13
TO THE HONORABLE COURT OF APPEALS:


       COMES NOW Appellant Erick Eugene Ford and submits this brief on

appeal from a conviction for possession of four grams or more but less than

200 grams of heroin with intent to distribute in the 195th Judicial District

Court of Dallas County, Texas, the Honorable Pat McDowell,1 Judge

presiding.                                                        '                      ;
                                                                      •i




                              STATEMENT OF THE CASE ][ l•7
      Appellant was indicted for possession of four grams or more but less

than 200 grams of heroin with intent to distribute, a first-degree felony, which

is ordinarily punishable by confinement in the Institutional Division of the

Texas Department of Criminal Justice for 5 to 99 years or life, with a fine not

to exceed $10,000. (CR: 14). Tex. Health & safety code §§ 481.102,

481.112(a), 481.112(d); Tex. Penal Code § 12.32. The State alleged that

Appellant committed the instant offense on May 17, 2013.                      (CR: 14). The

State alleged that Appellant was convicted of a prior felony on January 27,

1998, which would elevate the minimum term of confinement to 15 years.

(CR: 14, 26). Tex. Penal Code § 12.42(c)(1). Appellant pleaded not guilty,

but a jury convicted him of the alleged offense. (CR: 49-50; RR4: 7; RR5: 27).

Appellant pleaded true to the enhancement allegation, and the trial court set

 The regular judge of the 195th Judicial District Court is the Honorable Fred Tinsley.
his sentence on August 29, 2013 at 20 years' confinement in the Institutional

Division. (CR: 34, 50; RR5: 29-33). On August 29, 2013, Appellant filed a

Motion for New Trial, which the trial court denied. (CR: 53). Appellant filed

his Notice of Appeal on August 29, 2013. (CR: 54).

                            ISSUES PRESENTED


                             Point of Error One


     The evidence was insufficient to establish heroin quantity
     because there was no evidence to show that the weight of the
     capsules that contained the heroin did not exceed 0.2 grams.

                             Point of Error Two


     The evidence was insufficient to show that the trafficking
     weight of the heroin was at least four grams.

                          STATEMENT OF FACTS


     Dallas Police Department Detective Julio Ortiz told the jury that the

Dallas Police Department was concerned about a small duplex located at 4012

Colonial Drive in Dallas, because it was a "trap house" that was situated in an

area where addicts knew they could buy heroin. (RR4: 8-12, 17-18, 20, 22, 25,

37, 114, 157, 165, 170-71; SX-11, SX-13, SX-69-71). Appellant was present

inside the Colonial Drive duplex when a search warrant was executed on

October 11, 2012; some ecstasy tablets were found, but nobody was arrested.

(RR4: 147-49, 152). On January 4, 2013, Appellant told an undercover officer,

who was posing as a crack customer, that the supply was depleted at the
Colonial Drive duplex.       (RR4: 143). Appellant and three other men were

arrested inside of the duplex at about 6:00 a.m. on May 17, 2013. (RR4: 8-12,

14, 16-18, 20, 22, 25, 31, 33, 37, 64, 114; SX-2, SX-11, SX-78-80). A warrant

was executed at another address in the area on the same day in a "related"

case. (RR4: 77, 147, 150).

     The May 17, 2013 Colonial Drive warrant execution team was

hampered by a metal "cage" that protected the front door of the duplex. (RR4:

25, 114, 127). During the moment that it took to pry the metal open, the

officers could hear people running inside. (RR4: 25, 114, 127).

      When the officers finally entered the duplex, Appellant was exiting the

bathroom, and the other three men were lying on the floor in the front room.

(RR4: 24, 26-27, 40-41, 48-49, 107, 109, 130; SX-2). One of the men on the

floor, Jerel Otaru, told the jury that Appellant apparently flushed "his bag"

down the commode when he realized that the police were entering the duplex.

(RR4: 25, 40-41, 48-49, 114, 117, 120, 126-27, 130-31, 133-36).

      Detective Ortiz found Dormin sleep-aid capsules in the toilet. (RR4: 29-

30, 37, 50, 54-55, 72; SX-29-30, SX-43, SX-45). The Dormin capsules

contained a powdery substance that was heroin, according to Detective Ortiz's

experience, as confirmed by field tests. (RR4: 28-29, 37, 43, 52-53, 56, 78-79;

SX-29-30). Detective Ortiz noted that Dormin capsules were commonly used
to sell heroin, because 1) capsules would contain powder better than plastic

bags, 2) Dormin was a cutting agent for heroin, and 3) a capsule could be used

to measure quantity. (RR4: 53-54, 56-57). A Dormin bottle with capsules that

did not contain heroin was located on the floor or couch in the front room.


(RR4: 37, 50, 54, 56; SX-21, SX-38).

      The officers also recovered substances that they believed were heroin

from Derek Rayford, one of the men lying on the floor. (RR4: 37, 40-41, 48-

49, 55, 64, 75, 89-90, 98; SX-43-45, SX-48; SX-77, SX-83-84). The officers

obtained two sizes of capsules from Rayford. (RR4: 37, 40-41, 48-49, 55, 64,

75, 89-90, 98; SX-43-45, SX-48; SX-77, SX-83-84).

      According to Otaru, Rayford and Appellant were jointly responsible for

operating the Colonial Drive trap house. (RR4: 124, 128-29, 133, 167-68).

Otaru told the jury that Rayford and Appellant gave him small amounts of

heroin in exchange for him running errands to purchase food and other items.

(RR4: 124, 128-29, 133, 167-68).

      In addition to the drug evidence, the search yielded 1) about $350.00 in

cash —$200.00 was recovered from Rayford and $155.00 was scattered around

the front room— (RR4: 37, 65, 74; SX-18, SX-24, SX-51-52); 2) a pocketknife

that was located on a table in the front room, with a capsule stuck to it (RR4:




                                                                             10
37, 53, 55-56; SX-20); 3) 0.1 grams of cocaine (RR4: 37, 59, 64, 75; SX-43);

and 4) 18 unknown capsules. (RR4: 64).

                         SUMMARY OF ARGUMENT


      The evidence was insufficient to show that Appellant was involved in

trafficking at least 4.0 grams of heroin. The State sought to establish quantity

based of 35 packaging capsules and their contents. Ten of the capsules turned

into a 2.04-gram jelly-like mass, due to absorption of fluid(s) from a commode,

although there were indications that their pre-moisturized trafficking weight

was 0.9 grams. There was no evidence to show that the collective weight of

the 35 capsules themselves, which were not made of heroin, was not more than

0.2 grams, even though the total quantity that was claimed was 4.02 grams.

There were dry capsules that were not weighed, but the chemist could not say

that they contained heroin, because their powdery contents were not tested, or

even viewed; they were not all the same size; and there were indications that

the powder in those capsules could have been cocaine.




                                                                              11
                                 ARGUMENT


                             Point of Error One


     The evidence was insufficient to establish heroin quantity
     because there was no evidence to show that the weight of the
     capsules that contained the heroin did not exceed 0.2 grams.

                             Point of Error Two


     The evidence was insufficient to show that the trafficking
     weight of the heroin was at least four grams.

      Point of Error Number One demonstrates that the evidence was

insufficient to establish the requisite heroin quantity, four grams, because

there was no evidence that the weight of the 35 capsules that contained the

heroin did not exceed 0.2 grams, when the claimed total was 4.2 grams.

Point of Error Number Two demonstrates that, even if the capsules

weighed less than 0.2 grams, there was no rationale basis for concluding

that the heroin weighed at least four grams, when the indications were that

the pre-moisturized trafficking weight of the jelly-like portion was 0.9

grams, and moreover, the State's witness were uncertain about combined

total weight in question. Points of Error One and Two are presented

together because they involve a common nexus of fact and law.




                                                                               12
                                     I. Additional Facts


A. Substances


                1. Jelly-like Mass

         The testimony indicated that Appellant flushed something down the

commode when it became apparent that officers were entering the Colonial

Drive duplex on May 17, 2013. (RR4: 19, 22, 24-27, 40-41, 48-49, 107, 109,

114, 117, 120, 126-27, 130-31, 133-36). Dallas Police Department Detective

Julio Ortiz found 102 capsules in the commode that he believed contained

heroin. (RR4: 29-30, 42, 171; SX-27-30). Detective Ortiz photographed those

capsules prior to removing them from the commode. (RR4: 28-32, 37, 42, 52-

53; SX-27-30). After the capsules were removed from the commode, they

began to stick together, and they soon formed a brown or black jelly-like mass.3

(RR4: 28-32, 37, 42, 52-53, 55, 58-59; SX-27-30).

         Sarah Muhlberger, a chemist at the Southwestern Institute of Forensic

Sciences, analyzed the jelly-like mass on June 3, 2013.               (RR4: 55, 58-59, 93;



2Detective Ortiz testified "[h]ow many caps I don't remember. Ten." (RR4: 42).

3 The State and its witnesses sometimes referred to the mass as if it were "black tar heroin."
(RR5: 75-76, 93, 167). See Drug Enforcement Administration Drug Fact Sheet, Heroin, at
http://www.justice.gov/dea/druginfo/drug_data_sheets/Heroin.pdf. Trueblack tar heroin
is   a    substitute   for   true   heroin.   See   Black   Tar   Heroin,   from   Wikipedia,
http://en.wikipedia.org/wiki/Black_tar_heroin (last visited June 11, 2014).



                                                                                            13
SX-83-84; APX).4 Muhlberger did not notice any pieces of the capsules that

were mixed into the jelly-like substance.          (RR4: 98, 171; SX-29-30, SX-48;

APX).

                 2. Powder


      The photographs in State's Exhibits Numbers 435 through 52 showed

four drug items that were seized during the search at the Colonial Drive

duplex: 1) a plastic wrapper that contained a jelly-like substance, 2) a plastic

bag with 92 small capsules that contained brown powder, 3) a plastic bag with

12 to 18 larger capsules that contained powder, and 4) 0.2 grams of a white

substance (cocaine). (RR4: 31-32, 35-37, 48, 55, 62; SX-43-45, SX-47-50, SX-

83-84; APX). Detective Ortiz indicated that "this" evidence and "these"

capsules were taken directly from Derrick Rayford, i.e., the capsules with the

powder were recovered from Rayford's pocket(s). (RR4: 51-52, 54-55, 61; SX-

43, SX-77).

B. Weight

        The State relied on the weight of the jelly-like substance and on the 92

small capsules of brown powder to show that Appellant possessed at least four

4"APX" indicates reference to the laboratory report, as shown in the Appendix to this Brief
for Appellant.

5When the State offered "State's 10 through 68," Appellant objected to Exhibits 44 through
53. (RR4: 31-33; SX-44-53). The trial court admitted "44 through 53," and it later indicated
that Exhibit Number 43 had been admitted without objection. (RR4: 37-38, 62; SX-43-53).


                                                                                         14
grams of heroin.6 (RR4: 36, 61, 64, 87-89; SX-77, SX-83). Field tests indicated

that heroin was present in the jelly-like substance and in the brown powder

from the capsules. (RR4: 58-59; SX-43-45, SX-48-50). The jelly-like substance

and the capsules were included together in a package that was forwarded to the

laboratory under Evidence Tag Number 062761D.7 (RR4: 36, 62, 88-90; SX-

43, SX-45, SX-50, SX-77, SX-83). The laboratory determined that the jelly-like

material and brown powder each included heroin. (RR4: 90; SX-83).

       Detective Ortiz testified that the jelly-like substance together with the 92

capsules and their contents collectively weighed 10.9, 14.0 or 14.2 grams.

(RR4: 64, 75-76). The jelly-like substance specifically weighed either 3.1 or 3.3

grams, according to Detective Ortiz's testimony, or 4.3 grams, according to a

photograph that was taken by an unspecified investigator at an unspecified

time. (RR4: 37, 62, 75-76; SX-43, SX-45, SX-48, SX-50). The 92 capsules and

their contents weighed 13.4 grams, according to a photograph that was taken

by an unspecified investigator, at an unspecified time, although an unspecified

person might have determined that the 92 capsules weighed 10.9 grams,


6Possession of at least four grams of heroin with intent to distribute was a first-degree felony
that subjected Appellant to a range of confinement of 15-99 years after enhancement for a
prior conviction. (CR: 14, 26, 29-33, 34, 49-50; RR4: 7; RR5: 27). Tex. Health & safety
code §§ 481.102, 481.112(a), 481.112(d); Tex. Penal Code §§ 12.32, 12.42(c)(1).

7Sarah Muhlberger, the chemist who performed the drug analysis, referenced the evidence
tag as "62761B" in her testimony (RR4: 90) and as "062761D" in her writtenreport. (RR4:
90; SX-83).


                                                                                             15
because 10.9 plus 3.1 grams of jelly-like substance would total 14 grams.

(RR4: 51-52, 76; SX-43-45, SX-49, SX-51).

      Sarah Muhlberger, the drug chemist, testified that the jelly-like substance

weighed 2.04 grams on June 3, 2013. (RR4: 88-90; SX-77, 83-84; APX).

Muhlberger took samples of the powder from 25 of the capsules, and those

capsules and their contents weighed 2.25 grams. (RR4: 75-76, 91, 94-95).

     Muhlberger did not test the powder from 67 of the capsules. (RR4: 95-

96). Muhlberger testified that the powder in the un-tested brown capsules

could not be identified even though the powder appeared to be "consistent"

with heroin. (RR4: 95-96, 98).

      Mulberger testified that the total weight was expressed in two decimal

places in order to assure accuracy, e.g., 1.00. (RR4: 100). Mulberger indicated

that the jelly-like substance weighed 2.04 grams and that the relevant capsules

weighed 2.04 grams. (SX-83). When Mulberger stated that the total weight of

the material that contained heroin was 4.2 grams, she dropped another

decimal. (RR4: 91, 95, 100; SX-43).

                            II. Standard of Review


      In reviewing the legal sufficiency of the evidence, an appellate court

determines whether, viewing all the evidence in the light most favorable to the

verdict, any rational trier of fact could have found the essential elements of the


                                                                               16
offense beyond a reasonable doubt.       Jackson v. Virginia, AA?> U.S. 307, 319

(1979); Hardy v. State, 281 S.W.3d 414, 421 (Tex.Crim.App. 2009); Brooks v.

State, 323 S.W.3d 893, 899 (Tex.Crim.App. 2010). This Court must defer to

the jury's assessment of the credibility of the witnesses and the weight to be

given their testimony, Brooks, 323 S.W.3d at 899, and this Court must allow for

reasonable inferences from the evidence presented. Clayton v. State, 235 S.W.3d
772, 778 (Tex.Crim.App. 2007); Williams v. State, 235 S.W.3d 742, 750

(Tex.Crim.App. 2007).        This Court determines whether the inferences

supporting the verdict are reasonable based upon the cumulative force of the

evidence when viewed in the light most favorable to the verdict. Sorrells v. State,

343 S.W.3d 152, 155 (Tex.Crim.App. 2011). Whether the evidence was direct

or circumstantial, the ultimate question on sufficiency review is whether the

evidence presented actually supports a conclusion that the defendant

committed the crime that was charged. Williams, 235 S.W.3d at 750, 778.

                                  m. Remedy

      When the evidence is legally insufficient, this Court must reverse the

trial court's judgment and order an acquittal. Tibbs v. Florida, 457 U.S. 31, 41

(1982); Brooks, 323 S.W.3d at 904. In a controlled substance case, reforming

the judgment to reflect a conviction on a lesser-included quantity can be

appropriate, with remand for a new punishment hearing. Thornton v. State, 425


                                                                                 17
S.W.3d 289, 307 (Tex.Crim.App. 2014); Thornton, 425 S.W.3d at 318 n.3

(Alcala, J., dissenting).

                                TV. Argument

      To obtain Appellant's first-degree conviction for possessing heroin with

intent to deliver, the State was required to prove beyond a reasonable doubt

that: Appellant exercised care, custody, control, or management over four or

more but less than 200 grams of heroin; he intended to deliver it to another;

and he knew that it was a controlled substance. Tex. Health & safety code

§§ 481.102, 481.112(a), 481.112(d); Tex. Penal Code §§ 12.32, 12.42(c)(1).

A. Weight of the Capsules (Point of Error Number One)

             1. Capsules as Containers

      The weight of a controlled substance includes the weight of the

"mixture" of the relevant drug plus any adulterant or dilutant. Tex. Health

& safety code § 481.002(5).       An adulterant or dilutant is defined as any

material that increases the bulk or quantity of the controlled substance,

regardless of its effect on the chemical activity of the controlled substance.

Tex. Health & safety code § 481.002(49).

       Since heroin capsules (and balloons) do not mix with the controlled

substance, such materials cannot be counted in determining its weight. See, e.g.,

Ivie v. State, 407 S.W.3d 305, 315 (Tex.App.—Eastland 2013, pet. refd)


                                                                               18
(affirming the trial court's refusal to appoint a defense expert after it allowed

the State to re-open to show that the chemist "weighed only the heroin

contained inside the capsules"); Boone v. State, No. 02-13-00334-CR, 2014 Tex.

App. LEXIS 2916 **15-16 & 16 n.ll (Tex.App.—Fort Worth March 13, 2014,

no pet. his) (not designated for publication) (noting that the State established

the "net weight" of the heroin by removing it from the capsules); Carter v. State,

No. 05-96-00692-CR, 1998 Tex. App. LEXIS **9-10 (Tex.App.—Dallas Feb.

3, 2008) (not designated for publication) (finding that the evidence was

sufficient to show quantity when the chemist showed that the powder inside of

the capsules weighed 6.5 grams); May v. State, No. 05-93-00773-CR, 1994

Tex.App. LEXIS 3869 *4 (Tex.App.—Dallas 1994, no pet.) (not designated for

publication) (noting that the chemist obtained a total weight for the brown

powder that was inside of the capsules). Materials that are used for

"packaging, repackaging, storing, containing, or concealing a controlled

substance" are designated as "paraphernalia" under the Health and Safety

Code. Tex. Health & safety code § 481.002(17).

      In Appellant's case, the laboratory counted the weight of 35 capsules in

reaching the total controlled substance weight of 4.2 grams. Specifically, the

laboratory included the weight of the remnants of the 10 capsules that were

recovered from the commode, together with the weight of 25 capsules that


                                                                                19
were used to package the powder cocaine. (RR4: 75-76, 88-91, 94-95, 98; SX-

29-30; SX-48, SX-77, SX-83-84; APX).

      Since there was no testimony that the capsules in Appellant's case were

made from heroin, and since the weight of the 35 capsules in question was not

specified in the evidence, the jury could not make any rationale determination

that the capsules weighed no more than 0.2 grams. Sorrells, 343 S.W.3d at 155;

Clayton, 235 S.W.3d at 778; Williams, 235 S.W.3d at 750. Since 0.2 grams was

close to the threshold, the absence of certainty concerning the weight of the

capsules precluded any reasonable inference that the evidence was sufficient to

show that Appellant possessed at least 4.0 grams of heroin.        Sorrells, 343
S.W.3d at 155. The evidence was insufficient to show that the capsules did not

weigh more than 0.2 grams, even if the weight of the capsules from the

commode were not counted, because more than twice as many capsules

contained the dry powder heroin. Sorrells, 343 S.W.3d at 155; Clayton, 235
S.W.3d at 778; Williams, 235 S.W.3d at 750.

            2. Untested Contents


      In Appellant's case, the contents of the 95 untested capsules should not

be inferred from the contents of the 25 tested capsules:

      • There were two types of capsules containing untested
        material: the 67 untested capsules, which were the same size
        as the 25 tested capsules, and the 18 larger untested capsules.


                                                                              20
      • The chemist did not express any conclusion identifying the
        contents of the 67 capsules that were the same size as the 25
        tested capsules. The chemist did not test or express any
        opinion concerning the contents of the 18 larger capsules.
        None of the material could be specifically identified on the
        basis of visual observation. (RR4: 95-96, 98).

      • The characteristics of the capsules from the commode were
        not specifically compared to other capsules. (SX-29-30).

      • The appearance of the material in the untested capsules was
        powdery, not rocky. It could have been cocaine, since
        cocaine was seized from Rayford. It could have been
        ecstasy, or crack cocaine, which were sold at the duplex.
         (RR4: 143, 147-49, 152).

      • The powdery substance was dissimilar to pills, which can be
         compared in numerous ways.

      The concurring opinion in Gabriel v. State in the Court of Criminal

Appeals stated:

      [A] sample taken from only one of multiple receptacles will not
      support the inference that all of the receptacles contain that same
      substance, even if the substances in all the receptacles appear to be
      the same, if other substances resemble the sampled substance.
      Because any of a number of substances look like powdered cocaine
      or heroin, the inference that the whole, or a requisite amount, is
      the same as a sample taken from fewer than all of the receptacles,
      or at least enough receptacles to show the requisite amount, is not
      compelling enough to justify a jury finding to a level of confidence
      beyond a reasonable doubt.

Gabriel v. State, 900 S.W.2d 721, 726 (Tex. Crim. App. 1995) (Clinton, J.,

concurring); see also Thorpe v. State, 831 S.W.2d 548, 549-50 (Tex. App —



                                                                              21
Austin 1992, no pet.) (holding that the solid granular substance that was found

in 10 Baggies was no evidence of the contents of 91 other Baggies containing a

similar solid granular substance). In Guia v. State, this Court agreed:

      Because of the likeness of powdery controlled substances to non-
      controlled substances, random sampling alone of powdery sub
      stances contained in separate receptacles is not sufficient to prove
      the whole is the same as each of the sample tested unless the
      weight of the random sample meets the requisite amount.

Guia v. State, 220 S.W.3d 197, 203 (Tex.App.—Dallas 2007 pet. refd). This

Court affirmed the conviction in Guia, since the drug quantity was based on

composite testing of samples from each bag in question. Id. Moreover, the

chemist had "no doubt" that the substance in each bag was cocaine. Id.

      This Court held in Gabriel that the jury had a rationale basis for

determining that a quantity of untested rock-like material was cocaine, because

an   expert   "concluded"    that the    untested powder shared important

characteristics —color, texture and packaging— with the known quantity of

cocaine. Gabriel v. State, 842 S.W.2d 328, 330, 332 (Tex.App.—Dallas 1992),

affd Gabriel, 900 S.W.2d at 721-22 (plurality opinion); compare Gabriel, 842
S.W.2d at 722 (Clinton, J., concurring) (Judge Clinton stating that he is "far

less certain" that a rational jury could infer from the appearance of untested

rocks that they contained cocaine); Gabriel, 842 S.W.2d. at 333-34 (Kaplin, J.,

dissenting) (questioning the majority's reliance on cases involving tablets,


                                                                             22
which have numerous comparison characteristics,            including thickness,

hardness, shape, color, scoring, and identifying markings).

      The dissent in Gabriel in the Court of Criminal Appeals noted that the

circumstantial evidence was highly probative of the defendant's intent, but the

dissent would hold that the evidence did not raise a rationale inference to

concurrently prove the identity of the "qualitatively distinct" substance.

Gabriel, 842 S.W.2d at 726. As the dissent in Gabriel in this Court observed,

the Illinois and Florida authorities that were relied on by the majority

indicated that untested powdery contents should not be considered "in

determining the severity of the offense." Gabriel, %A2 S.W.2d at 333 (Kaplin,

J., dissenting); People v. Hill, 169 111. App. 3d 901, 524 N.E.2d 604, 611-12, 120

111. Dec. 574 (111. App. Ct.), appeal denied, 530 N.E.2d 256 (111. 1988); Ross v.

State, 528 So. 2d 1237, 1239-41 (Fla. Dist. Ct. App.), review denied, 537 So. 2d
569 (Fla. 1988); see also Greenwade v. Florida, 124 So. 3d 215, 222 (Fla. 2013)

(noting that the principles of Ross apply in powder heroin cases).          Some

contraband looks the same as legitimate substances, and similar packaging

provides no assurance that the contents of those packages will be the same.

Gabriel, 842 S.W.2d at 333 (Kaplin, J., dissenting).




                                                                                23
            3. Conclusion


      For the reasons shown, this Court should sustain Point of Error Number

One, reverse the conviction, and render judgment of acquittal.        This Court

should render judgment of acquittal, since Appellant was effectively convicted

of two lesser offenses: he was a principal actor with respect to the heroin from

the commode, and he acted as a party with respect to the dry capsules that

were taken from Rayford.      In the alternative, this Court should reverse the

sentence and remand for new proceedings on punishment for the offense of

possessing one to four grams of heroin with intent to distribute, a second-

degree felony. Tex. Health & safety code § 481.112(c); Thornton, 425
S.W.3d at 307; Id. at 318 n.3 (Alcala, J., dissenting).

B. Trafficking Weight (Point of Error Two)

            1. Heroin in Pre-Moisturized Capsules

      There was no direct evidence concerning the trafficking weight of the 10

capsules that turned into the jelly-like mass. The direct evidence only indicated

that the weight of the jelly-like substance from the commode declined from 3.1

or 3.3 grams, according to the police investigation, to 2.04 grams, after it dried

somewhat between May 17, 2013 and June 3, 2013. (RR4: 37, 62, 75-76, 88-

90; SX-43, SX-45, SX-48, SX-50, SX83-84; APX). To compare, in Santibanez

v. State, the Court held that the trafficking weight was shown even though it


                                                                               24
consisted mostly of the weight of methamphetamine that was recovered from

inside a commode, because the chemist testified that it was not unusual for

methamphetamine to be somewhat moist, and because the chemist also stated

that the methamphetamine would not have absorbed water. Santibanez v. State,

686 S.E.2d 884, 890, 301 Ga. App. 121, 129 (2009).

      In Appellant's case, the indirect evidence indicated that the 10 capsules

and their contents collectively weighed only 0.9 grams. The chemist testified

that the 25 tested capsules collectively weighed 2.25 grams, i.e., they weighed

0.09 grams each. Consequently, the 10 pre-moisturized capsules and their

contents would have collectively weighed 0.9 grams (0.09 X 10), which meant

that the trafficking weight of the entire quantity of heroin was 3.15 grams (0.9

for 10 capsules + 2.25 for 25 capsules), not 4.2 grams. The evidence was

insufficient to sustain the 4.0-gram quantity determination, since no rationale

inferences were available to support that determination. Sorrells, 343 S.W.3d at

155; Clayton, 235 S.W.3d at 778; Williams, 235 S.W.3d at 750.

            2. Uncertain Weight for Powder in Dry Capsules

      In addition, the weight of the 25 dry capsules, as reported by the

laboratory, was not rationally entitled to any weight, since the weight of the

contents of the dry capsules was not clearly established during the police

investigation. The indications from the law enforcement testimony were that


                                                                              25
the 95 dry capsules and their contents weighed either 13.4 grams or 10.9

grams. (RR4: 51-52, 64, 75-76; SX-43-45, SX-49, SX-51). Sorrells, 343 S.W.3d

at 155; Clayton, 235 S.W.3d at 778; Williams, 235 S.W.3d at 750.

             3. Conclusion


      For the reasons shown, this Court should sustain Point of Error Number

Two, reverse the conviction, and render judgment of acquittal. Sorrells, 343
S.W.3d at 155; Clayton, 235 S.W.3d at 778; Williams, 235 S.W.3d at 750. This

Court should render judgment of acquittal, since Appellant was effectively

convicted of two offenses involving less than four grams each: Appellant

possessed the capsules from the commode by himself, and Rayford and

Appellant jointly possessed the capsules that were taken from Rayford. In the

alternative, this Court should reverse the sentence and remand for new

proceedings on punishment for the offense of possessing one to four grams of

heroin with intent to distribute, a second-degree felony. Tex. Health &

SAFETY CODE § 481.112(c); Thornton, 425 S.W.3d at 307; Id. at 318 n.3 (Alcala,

J., dissenting).




                                                                            26
                                    PRAYER


      WHEREFORE, PREMISES CONSIDERED, Appellant prays for this

Court to sustain Points of Error One and Two, reverse his conviction, and

render judgment of acquittal, or remand for new trial on punishment.

Appellant prays for any other relief to which he may be justly entitled.


                                           Respectfully submitted,

                                            /s/ Christian T. Souza


                                            Christian T. Souza
                                            SBN: 00785414
                                           4303 N. Central Expressway
                                           Dallas, Texas 75205
                                           Tel. (214) 862-7462
                                           Fax (214) 696-0867




                                       2rt5 13*51-. litfrWlllc, 1*.773E


                                                                           27
 No. 05-13-01482-CR


ERICK EUGENE FORD,
                Appellant

         v.



THE STATE OF TEXAS,
                Appellee



     APPENDIX
                          TABLE OF CONTENTS


INDEX OF AUTHORITIES


STATEMENT REGARDING ORAL ARGUMENT


STATEMENT OF THE CASE


STATEMENT OF PROCEDURAL HISTORY


GROUNDS FOR REVIEW


    GROUND FOR REVIEW NO. ONE
     [Set out the Ground or Question Presented for Review]




     GROUND FOR REVIEW NO. TWO
     [Set out the Ground or Question Presented for Review]




ARGUMENT NUMBER ONE


ARGUMENT NUMBER TWO


PRAYER FOR RELIEF


CERTIFICATE OF SERVICE


APPENDIX [Opinion]
     [A copy of the Court Opinion must be attached to the Petition]

                                       ii
         INDEX OF AUTHORITIES


CASES:




                  in
                             NO.



                                      IN THE
                      COURT OF CRIMINAL APPEALS
                                    OF TEXAS




                                               App<
                                                  )ellant/Petitioner


                                         VS.


                            THE STATE OF TEXAS,
                                            Appellee/Respondent


       APPELLANT'S PETITION FOR DISCRETIONARY REVIEW




TO THE COURT OF CRIMINAL APPEALS OF TEXAS:


      Appellant/Petitioner respectfully submits this Petition for Discretionary

Review and moves that this Honorable Court grant review of this cause and offers

the following in support thereof:

              STATEMENT REGARDING ORAL ARGUMENT


      The Appellant/Petitioner requests oral argument in this case because such

argument may assist the Court in applying the facts to the issues raised. It is

suggested that oral argument may help simplify the facts and clarify the issues.
                          STATEMENT OF THE CASE


[Briefly state the nature of the case. This statement should seldom exceed half a

page. See Rule 68.4(d), Texas Rules of Appellate Procedure.]


Set ciWie/s                                               ^          v                OpWi^

             !&£>! 1,*>

                 STATEMENT OF PROCEDURAL HISTORY


      [Statement of the history of the case. See Rule 68.4(e), Texas Rules of

Appellate Procedure, for the dates that must be included in this portion of the

Petition, including the filing and overruling of any motion for rehearing, if any.]

      In Cause No.F-lffifSyT3"A the Appellant/Petitioner was charged with

the offense of Vr\L xCs-WPb-^b c\t\\\)W The Appellant/Petitioner was convicted

of such offense on fT\QdJ jl ^Ql "S                     and appealed the conviction.
OnloA.^(o3DQthe Dallas Court of Appeals affirmed the conviction. No motion
for rehearing was filed. On ^^CrtHfUTll this Petition for Discretionary Review
was timely forwarded to the Court of Appeals for filing pursuant to Rule 9.2(b),

Texas Rules of Appellate Procedure.
                               GROUNDS FOR REVIEW


                                             I.


    [State briefly, without argument, the grounds or questions on which the Petition are

    based. See Rule 68.4(f), Texas Rules of Appellate Procedure.]




esUoivsK heroic qim^ beoxuse Atoere wo2>



                                            ii.


                                  [Same format as above]




Vy/laa uxjlS           oSr \ecs\- -four ^yknns.


    [More than two Grounds for Review, along with accompanying Arguments, can be
    raised in a Petition, but the Petition cannot exceed 15 pages, exclusive of certain
    pages. See Rule 68.5, Texas Rules of Appellate Procedure.]
                          ARGUMENT NUMBER ONE


 [Rule 68.4(g), Texas Rules of Appellate Procedure, states: "The petition must

 contain a direct and concise argument, with supporting authorities, amplifying the

 reasons for granting review. See Rule 66.3."




Tb^l Q
       ARGUMENT NUMBER TWO


          [Same format as above.]




QukO
                             PRAYER FOR RELIEF


      For the reasons stated above, it is respectfully submitted that the Court of

Criminal Appeals of Texas should grant this Petition for Discretionary Review.

                                       Respectfully submitted, * jt_                 ,




                                       APPELLANT'S NAME & ADDRESS




                         CERTIFICATE OF SERVICE


      The undersigned Appellant/Petitioner hereby certifies that a true and correct

copy of the foregoing Petition for Discretionary Review has been mailed, U.S.

mail, postage prepaid, to the Office of the Criminal District Attorney for Dallas

County, Frank Crowley Courts Bldg., 133 N. Industrial Blvd., LB-19, Dallas, TX

75207, and to the State Prosecuting Attorney, P.O. Box 12405, Austin, Texas

78711, on this the 15^ day of_ftpn_L___, XjJ^gffifflfiT£0\5~

                                       APPELLANT/PETITIONER
Affirmed as Modified and Opinion Filed January 26, 2015




                                             In The

                                   (Hauvt of Appeals
                        -Sfffftlf district of ®exaa at Ballas
                                      No. 05-13-01482-CR

                             ERICK EUGENE FORD, Appellant
                                               V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1355893-N


                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                   Opinion by Justice Francis
       A jury convicted Erick Eugene Ford of possession with intent to deliver four grams or

more but less than 200 grams of heroin, and the trial court assessed punishment, enhanced by a

prior conviction, at twenty years in prison. In two issues, appellant challenges the sufficiency of
the evidence to support his conviction. For reasons set out below, we conclude the issues are

without merit. On our own motion, we modify the trial court's judgment to make it conform to

the record and affirm the judgment as modified.

       Dallas police executed a search warrant at a south Dallas duplex where police suspected

heroin was being sold. On arrival, the officers announced "police" and then heard "a lot of

running" inside. The front door was barricaded with a cage. It took officers about one minute to
pry open the cage and "slam" the front door to gain entry. Inside, three men were already lying
on the floor; a fourth man, identified as appellant, was coming out of the bathroom.         After

securing the house and taking the men outside, Detective Julio Ortiz went into the bathroom and

saw what he believed to be about ten heroin capsules floating in the toilet. Ortiz removed the

capsules and put them in a plastic bag. Police also recovered, among other things, a bottle of

Dormin, which is used to "cut" heroin, cash, a pocket knife with a capsule stuck to it, and a small

green baggie. They also found two baggies of pills on one of the men, Derek Rayford. One of

the baggies contained ninety-two pink/clear capsules.

       The officers field-tested the items they suspected to be drugs. The capsules recovered

from the toilet and from Rayford tested positive for heroin, and the substance in the green baggie

tested positive for cocaine. When he returned to the station, Ortiz noticed the capsules removed

from the toilet had "started changing." He said they had begun to dry out, change colors, and

stick together, ultimately turning into a tar-like substance. Officers weighed the drugs, and Ortiz

said the total weight of the suspected heroin was 14.2 grams: 10.9 grams for the dry capsules and

3.3 grams for the tar-like substance.

       The items were sent to the Southwestern Institute of Forensic Sciences lab for testing.

Sarah Muhlberger, a drug chemist at SWIFS, said she received a baggie containing a "brown

jelly-like material" that appeared to have "dried up." The material contained heroin and

diphenhydramine and weighed 2.04 grams, including adulterants and dilutants. She did not see

any pieces of capsules or "anything like that" in the material.

        She also received a baggie containing ninety-two pink/clear capsules containing a brown

material in powder form. Muhlberger used twenty-five of the capsules for analysis and took a

sample of the brown material from each. The material contained heroin and diphenhydramine,
and the total weight of the material, including adulterants and dilutants, was 2.25 grams. That

material, combined with the weight of the jelly-like substance, totaled 4.2 grams, so Muhlberger

                                                -2-
did not test the contents of the remaining sixty-seven capsules. She explained that it is SWIFS

policy to analyze only enough evidence to reach a certain weight range for penalty purposes and

analyzing the contents of the remaining capsules would not have reached the next penalty weight

range.   According to Muhlberger, the untested material inside the sixty-seven capsules was

consistent with the brown powder she did analyze, and the weight was eight grams. The total

weight of "everything" that was "[consistent with heroin" was 12.2 grams.            Muhlberger's

written report, which detailed the items tested, the results, and the weight, was admitted into

evidence.


         Jeral Otaru, one of the men arrested during the raid, testified appellant and Rayford ran

the drug house. Otaru said he purchased heroin capsules from them; the cost was $3 for one

capsule or $5 for two capsules. He also ran errands for appellant and Rayford in exchange for "a

caplet or two of heroin." Otaru said when the police arrived, appellant was "grabbing on his

pockets, you know, reaching for his bag." Appellant ran to the back and Otaru heard "water

splash," like a toilet flush.

         In reviewing a challenge to the sufficiency of the evidence, we examine the evidence in

the light most favorable to the jury's verdict to determine whether any rational trier of fact could

have found the essential elements beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,

319 (1979). This standard accounts for the factfinder's duty to resolve conflicts in the testimony,

to weigh the evidence, and to draw reasonable inferences from basic to ultimate facts. Clayton v.

State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). Therefore, when analyzing the sufficiency

of the evidence, we "determine whether the necessary inferences are reasonable based upon the

combined and cumulative force of all the evidence when viewed in the light most favorable to

the verdict." Id. Direct and circumstantial evidence are treated equally. Id.
       Appellant limits his sufficiency challenges to the proof of the weight of the heroin that he

possessed. In his first issue, he argues the evidence failed to establish a weight of four grams or

more because the chemist improperly included the weight of thirty-five capsules (the ten

capsules found in the toilet water that dissolved into a jelly-like mass and the twenty-five

capsules containing powder) when reaching the total controlled substance weight of 4.2 grams.

       To convict in this case, the State must show the defendant knowingly possessed the

controlled substance with intent to deliver. Tex. Health & Safety Code Ann. § 481.112(a). A

controlled substance is defined as "a substance, including a drug, an adulterant, and a dilutant,

listed in Schedules I through V or Penalty Groups 1, 1-A, or 2 through 4." Id. § 481.002(5). A

controlled substance includes the aggregate weight of any mixture, solution, or other substance

containing a controlled substance. Id. An adulterant or dilutant means any material that

increases the bulk or quantity of a controlled substance, regardless of its effect on the chemical

activity of the controlled substance. Id. § 481.002(49). Heroin is listed in Penalty Group 1. Id.

§481.102(2).

       Assuming for purposes of this opinion that appellant is correct in arguing the dry capsules

themselves should not be included in the total weight, the evidence does not show they were.

The drug analysis test report was admitted into evidence. The report showed that "twenty-five

pink/clear capsules containing brown material" were used for analysis; the "material contained

heroin and diphenhydramine^" and the "total weight of the material, including adulterants and

dilutants, was 2.25 grams." Thus, the report shows that only the "material" was weighed, not the

capsules. The report was signed by Muhlberger, and nothing in her testimony at trial was

inconsistent with the report.

        As for the brown jelly-like material, Muhlberger testified she did not notice any pieces of

capsule or "anything like that" mixed in the material. To the extent appellant suggests the State

                                                -4-
had to extrapolate out the weight of the "pre-moisturized" capsules which had dissolved into the

brown jelly-like material after appellant attempted to flush the capsules down the toilet, we

disagree. Any substance that is added to or mixed with a controlled substance, regardless of

when, how, or why that substance was added, may be added to the aggregate weight of the

controlled substance as an adulterant or dilutant.   Seals v. State, 187 S.W.3d 417, 420 (Tex.

Crim. App. 2005). Detective Ortiz testified he removed the ten capsules from the toilet water

and placed them in a baggie. At the police station, he noticed the capsules "started changing"

and began drying out, changing colors, and getting stuck together. From this evidence the jury

could have rationally concluded the capsules dissolved in the toilet water and had become mixed

with the powder inside, resulting in the jelly-like substance. See Jones v. State, 235 S.W.3d 783,

785-86 (Tex. Crim. App. 2007) (concluding that when defendant's accomplice poured liquid

methamphetamine into bottle of bleach hoping to destroy the drug during police pursuit, bleach

was "added to or mixed with" the controlled substance and could be added to aggregate weight);

Seals, 187 S.W.3d at 420 (concluding blood found mixed with methamphetamine in a vial was

properly included in aggregate weight as adulterant or dilutant): We conclude the dissolved

capsules became adulterants or dilutants and were properly added to the aggregate weight of the

controlled substance. We overrule the first issue.

       In his second issue, appellant asserts the evidence was insufficient to show the

"trafficking weight" of the heroin was at least four grams.        Here, he asserts the "indirect

evidence" showed the ten capsules and their contents, in "pre-moisturized" form, weighed only

0.9 grams. When added to the weight of the contents of the twenty-five capsules, 2.25 grams, he

asserts the "trafficking weight for the entire quantity of heroin was 3.15 grams."

        It appears appellant is attempting to limit the aggregate weight of the drugs to the amount

the drugs would have weighed had he not attempted to destroy them by flushing them down the

                                               -5-
toilet. He has not cited a Texas case for his "trafficking weight" argument nor do we agree

appellant benefits from his attempt to destroy evidence any more than the defendant whose

accomplice attempted to do so by pouring the drugs into a bleach bottle. See Jones, 235 S.W.3d

at 786. Having previously concluded the dissolved capsules became adulterants or dilutants and

were properly added to the aggregate weight of the controlled substance, we conclude his

argument is without merit.

       Appellant also asserts "the weight of the 25 dry capsules, as reported by the laboratory,

was not rationally entitled to any weight, since the weight of the contents of the dry capsules was

not clearly established during the police investigation." He directs us to State's Exhibit 49,

which shows the ninety-two capsules on a scale displaying a weight of 13.4 grams, and

testimony from Ortiz that the capsules weighed 10.9 grams. It appears appellant is suggesting

the inconsistent amounts determined by the police render the lab analysis incredible, although he

does not explain how the police scales would affect the accuracy of the chemist's testing

equipment. Muhlberger testified the lab's "balances are very specific out to the 4th decimal

place of a gram." Moreover, we note State's Exhibit 49 includes the weight of the capsules, their

contents, and the plastic bag in which they were contained, while the lab weighed only the

material inside the capsules. We overrule the second issue.

       Finally, although neither party has raised the issue, our review of the record reveals an

error in the trial court's judgment. Specifically, the record reflects appellant pleaded true to an

enhancement paragraph alleging a prior conviction, and the trial court accepted the plea and

found the paragraph true. The judgment, however, does not reflect the correct plea or finding.

        This Court has the authority to correct a judgment of the court below to make the record

"speak the truth" when we have the necessary data and information to do so. Asberry v. State,

813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref d). This authority is not dependent upon

                                                -6-
a request by a party nor does it turn on the question of whether a party has objected in the trial

court. Id. at 529-30. Accordingly, we modify the judgment to reflect a plea of true and a

finding of true to the first enhancement paragraph.

       We affirm the trial court's judgment as modified.



Do Not Publish
Tex. R. App. P. 47
131482F.U05


                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE
                                 (ftourt of Appeals
                       ifltftJj Btstrfct of Qtexaa at Dallas
                                      JUDGMENT


ERICK EUGENE FORD, Appellant                        On Appeal from the 195th Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-01482-CR        V.                        Trial Court Cause No. F-1355893-N.
                                                    Opinion delivered by Justice Francis;
THE STATE OF TEXAS, Appellee                        Justices Evans and Stoddart participating.

       Based on the Court's opinion of this date, the judgment of the trial court is MODIFIED
as follows:


       To reflect a Plea of True to the 1st Enhancement Paragraph and a Finding of True
       to 1st Enhancement Paragraph.

As MODIFIED, the judgment is AFFIRMED.


Judgment entered January 26, 2015.




                                              -8-